Citation Nr: 0600340	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-43 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than January 6, 
2003, for an award of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.W.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.  He was awarded two Purple Heart Medals, a Navy 
Commendation Medal with a Combat "V", and a Viet Nam 
Campaign Medal with device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that granted service connection for PTSD, 
effective from January 6, 2003.

In May 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  On January 6, 2003, the veteran filed a petition to 
reopen his claim for service connection for PTSD.

2.  The RO granted service connection in an August 2003 
rating decision, at which time an effective date of January 
6, 2003, was assigned.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen prior to January 6, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 6, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 8-
03 (addressing the question of whether a VCAA duty to notify 
notice is required for "downstream" issues on which a Notice 
of Disagreement (NOD) has been filed, such as the rating or 
effective date assigned following a grant of service 
connection).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has not identified any relevant, 
outstanding evidence that would support his earlier effective 
date claim, and given the nature of such claim, other 
development, such as VA examination, is not warranted.  
Accordingly, VA has satisfied its duty to assist.


II.  Earlier effective date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2005).  The effective date of the grant of benefits based on 
a reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r) (2005).

In September 2000, the RO denied service connection for PTSD, 
finding that the claim was not well grounded.  Pursuant to 
the VCAA, Congress included a provision allowing VA to 
readjudicate claims denied between July 14, 1999, and 
November 9, 2000, as not well grounded "as if the denial or 
dismissal had not been made."  A request for readjudication 
must be received not later than two years after November 9, 
2000.   Pub. L. No. 106-475, § 7.  In this case, the 
September 2000 denial fell within the time period of this 
provision and the veteran made a timely request for 
readjudication in December 2000.  On April 17, 2001, the RO 
sent the veteran a VCAA development letter.  He submitted a 
statement in response in July 2001.

Thereafter, in October 2001 the RO denied, on the merits, 
entitlement to service connection for PTSD.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated October 19, 2001.  He did not appeal, and the 
October 2001 decision became final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

On January 6, 2003, the RO received a claim to reopen service 
connection for PTSD from the veteran, accompanied by a June 
13, 2002 evaluation from the Vet Center diagnosing PTSD.  The 
veteran was afforded VA psychiatric examination in July 2003.  
In August 2003, the RO reopened the claim and granted 
entitlement to service connection for PTSD.  An effective 
date of January 6, 2003, the date of claim, was assigned for 
the grant of entitlement to service connection.

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of the 
claim to reopen.  See 38 C.F.R. § 3.400(r) (2005).  An 
earlier effective date in this case would thus require VA to 
construe a communication received earlier than January 6, 
2003, as a claim to reopen.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2005); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).  

Following the final October 2001 rating decision, the Board 
can identify no claim to reopen service connection for PTSD 
received before January 6, 2003.  There is no correspondence 
from the veteran during the relevant period that mentions 
PTSD.  Even assuming that entitlement arose with the 
diagnosis of PTSD in June 2002, the date of receipt of claim 
in January 2003 was later.  See 38 C.F.R. § 3.400(r) (2005).

The veteran argues that March 13, 1999, the date his original 
claim was received, should be the effective date assigned 
because he had PTSD at that time and the reason he was not 
diagnosed with PTSD was because a September 1999 VA 
examination was inadequate.  He stated during his May 2005 
personal hearing that the September 1999 VA examiner had a 
reputation for not believing that PTSD exists and did not 
spend enough time examining him.  As discussed above, 
however, the October 2001 rating decision is final, and the 
arguments made in connection with that decision and the 
evidentiary record at the time of that decision are more 
appropriately addressed in a clear and unmistakable error 
(CUE) claim.  

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the January 6, 2003 
date of claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection.  Thus, an effective date earlier than January 6, 
2003, for service connection of PTSD is not warranted.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).


ORDER

Entitlement to an effective date earlier than January 6, 
2003, for the grant of entitlement to service connection for 
PTSD, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


